Title: To Benjamin Franklin from the Comtesse d’Houdetot, 4 February 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


Mardy 4. fevrier 1783.
Madame La Comtesse D’houdetot Se Conformera aux intentions De Monsieur franklin avec Le Regret De le Voir huit jours plus tard. Elle Espere qu’il n’a point oublié qu’il Luy a promis De Luy faire L’honneur de Venir Entendre De la Musique Chez Elle De jeudy prochain En huit treize de Ce Mois. Elle aura Soin De prevenir Mr. De St. Lambert pour Le Mercredy douze; Elle prie Monsieur franklin De Vouloir Bien agreer Ses plus tendres Complimens.
 
Notation: La Ctesse. d’Houdetot
